¶38
Melnick, J.
(concurring in part, dissenting in part) — I, like the majority, would affirm Patrick Joseph Mullen’s conviction for driving while license suspended or revoked in the second degree. However, I respectfully dissent with the majority’s result reversing Mullen’s conviction for felony driving under the influence (DUI). I would affirm this conviction. I agree with the majority’s determination that proof of a prior conviction is an element of the crime that must be proved beyond a reasonable doubt when it alters the crime charged from a misdemeanor or gross misdemeanor to a felony. See State v. Roswell, 165 Wn.2d 186, 192, 196 P.3d 705 (2008). However, I disagree with the majority’s conclusion that the determination of whether Mullen’s prior reckless driving conviction involved alcohol is a question of fact for the jury to decide.
*338I. Prior Conviction Determined by Judge
¶39 The penalties for the crime of DUI may be increased if the defendant has certain prior offenses. Here, the State’s allegation that Mullen had four or more prior offenses within 10 years elevated his DUI to a felony.7 At issue here is Mullen’s 2008 conviction for reckless driving.8 This crime had originally been filed as a DUI. Because the original charging document, judgment and sentence, plea of guilty, and other documents had been destroyed, the State presented proof of the conviction through a certified court docket sheet. The docket sheet showed entries for both a motion to suppress a “breath test” and a motion to suppress the conditions of Mullen’s sentence relating to alcohol. These conditions included the installation of an ignition interlock device, a prohibition on using alcohol or drugs, attendance at a DUI victim’s panel, and completion of an alcohol assessment. The State argued that because the reckless driving conviction had originally been charged as a DUI and there were other indicia of alcohol use, the reckless driving must have involved intoxicating liquor or drugs. The trial court agreed.
¶40 As applicable to this case, “ ‘prior offense’ means ... [a] conviction for a violation of RCW ... 46.61.500,... if the conviction is the result of a charge that was originally filed as a violation of RCW 46.61.502.” RCW 46.61.5055(14)(a)(x).
¶41 In City of Walla Walla v. Greene, 154 Wn.2d 722, 116 P.3d 1008 (2005), the court interpreted “prior offense” for purposes of determining mandatory minimum sentences. I believe the same analysis applies here where the same statute defining “prior offense” elevates Mullen’s crime to a *339felony. Our Supreme Court held that it is not enough that the original charge, prior to amendment, was DUI. Greene, 154 Wn.2d at 727. “[T]he statute requires the State to establish that a prior driving conviction involved use of intoxicating liquor or drugs. Thus, due process is satisfied for the purposes of this mandatory enhancement if the prior conviction exists and the prosecution can establish that intoxicating liquor or drugs were involved in that prior offense.” Greene, 154 Wn.2d at 727-28 (footnote omitted). It reasoned that this interpretation rendered the statute constitutional because “all elements of that offense are established by virtue of the conviction itself.” Greene, 154 Wn.2d at 728.
¶42 The State asserts that involvement of drugs and alcohol is a threshold question of law and that the trial court had the authority to decide it. I agree and believe the trial court should determine the admissibility of the proffered prior conviction as a question of law. It is not an issue of fact for the jury to decide. The jury should then determine whether the State has proved the predicate offense beyond a reasonable doubt.
¶43 While the fact that a person has four prior DUI offenses is an essential element of the crime of felony DUI under RCW 46.61.502(6) that must be proved to the jury beyond a reasonable doubt, whether a prior offense meets the statutory definition in RCW 46.61.5055(13) is not an essential element of the crime. Rather, the question of whether a prior offense meets the statutory definition is a threshold question of law to be decided by the trial court before admitting a prior offense into evidence at trial. State v. Chambers, 157 Wn. App. 465, 468, 237 P.3d 352 (2010). Division One of this court reaffirmed the proposition that “whether a prior conviction qualifies as a predicate offense is a threshold question of law for the court, and not an essential element of the crime of felony DUI,” in State v. Cochrane, 160 Wn. App. 18, 27, 253 P.3d 95 (2011).
¶44 Based on the foregoing, I would hold that whether Mullen’s reckless driving conviction involved alcohol and *340thus qualified as a predicate offense is for the judge to decide as a matter of law. Whether the conviction has been proved beyond a reasonable doubt is for a jury to decide. In other words, the jury would decide whether the prior offenses happened.9
II. Sufficiency of Proof of Prior Conviction
¶45 We review the trial court’s decision to admit evidence for an abuse of discretion. State v. Demery, 144 Wn.2d 753, 758, 30 P.3d 1278 (2001). A trial court is given considerable discretion to determine the admissibility of evidence. Demery, 144 Wn.2d at 758. However, an abuse of discretion occurs if evidence is admitted contrary to law. State v. Neal, 144 Wn.2d 600, 609, 30 P.3d 1255 (2001). The admissibility of evidence shall be determined by the court. ER 104.
¶46 The proof of Mullen’s 2008 conviction was sufficiently proved by the State. Generally a certified copy of the judgment and sentence is the best evidence of a conviction. State v. Lopez, 147 Wn.2d 515, 519, 55 P.3d 609 (2002). However, if the State shows why a certified copy of the judgment and sentence is not available, other comparable evidence may be used. Lopez, 147 Wn.2d at 519. The State then must show the sentencing court that the comparable evidence bears “ ‘some minimal indicium of reliability beyond mere allegation.’ ” State v. Mendoza, 165 Wn.2d 913, 920, 205 P.3d 113 (2009) (internal quotation marks omitted) (quoting State v. Ford, 137 Wn.2d 472, 481, 973 P.2d 452 (1999)). The use of court dockets to prove a defendant has been previously convicted is proper. State v. Vickers, 148 Wn.2d 91, 120, 59 P.3d 58 (2002); State v. Blunt, 118 Wn. App. 1, 8-9, 71 P.3d 657 (2003). In State v. Chandler, 158 Wn. App. 1, 240 P.3d 159 (2010), the State provided certified copies of docket sheets from various district and municipal *341courts in Washington. We found these sheets were reliable. I do not believe the trial court abused its discretion in admitting the prior conviction.
¶47 Because I disagree with the majority’s conclusion that the determination of whether Mullen’s prior reckless driving conviction involved alcohol and, thus, qualifies as a predicate offense, as opposed to whether the prior conviction occurred, is a question of fact for the jury to decide, the constitutional issue is removed from consideration. I believe the decision whether to admit prior convictions for the jury to consider is within the province of the trial court and it is for the jury to determine if the prior convictions have been proved.
¶48 For the reasons stated above, I respectfully dissent.

 RCW 46.61.502(6)(a).


 RCW 46.61.500. The legislature amended RCW 46.61.500 in 2011 and 2012. Laws of 2011, ch. 96, § 34; Laws of 2012, ch. 183, § 11. The amendments did not alter the statute in any way relevant to this case; accordingly, we cite the current version of the statute.


 Assuming that the majority’s analysis is correct, its remedy is contrary to its reasoning. If a jury is to determine as a matter of fact whether a prior conviction qualifies as a predicate offense, this case should be remanded for a new trial on this issue.